Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This application is a 371 of PCT/CA2019/051243 09/05/2019, which claims benefit of 62/727,071 09/05/2018.
	Claims 1-27 are pending.  
2.					Election/Restriction
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, Claims 1-7, 10-13, 17-20 drawn to compounds and compositions of Formula I-III.   If this group is elected, a further election of a single disclosed species is also required. 

Group II, Claims 8-13, 17-20 drawn to compounds and compositions of Formula IV.   If this group is elected, a further election of a single disclosed species is also required. 

Group III, Claims 21-24 drawn to N'-phenylbenzohydrazides and compositions thereof.   If this group is elected, a further election of a single disclosed species is also required. 

PLEASE NOTE: Claims 14-16, 25-27 are non-statutory use claims and are withdrawn from consideration.

The inventions listed as Groups I-III do not relate to a single general inventive concept under 35 USC 121 or PCT Rule 13.1 because: 
PCT Rule 13.1 states that the international application shall relate to one invention only or to a group of  inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). 
PCT Rule 13.2 states that the unity of invention referred to in Rule 13.1 shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features.
Part 1(a), indicates that the application should relate to only one invention, of if there is more than one invention, inclusion is permitted if they are so linked to form a single general inventive concept.
	Annex B Part 1(b), indicates that “special technical features” means those technical features that as a whole define a contribution over the prior art.
	Annex B Part 1(c), further defines independent and dependent claims. Unity of invention only is concerned in relation to independent claims.   Dependent claims are defined as a claim that contains all the features of another claim and is in the same category as the other claim.   The category of a claim refers to the classification of claims according to subject matter e.g. product, process, use, apparatus, means, etc.
	Annex B Part 1(e), indicates that the permissible combinations of different categories of claims.   Part 1(e)I, states that inclusion of an independent claim for a given product, an independent claim for a process specially adapted for the manufacture of the said product, and an independent claim for a use of the said product is permissible.
	Annex B, Part 1(f), indicates the “Markush practice” of alternatives in a single claim.  Part 1(f)I, indicates the technical  relationship and the same or corresponding special technical feature is considered to be met when (A) all alternatives have a common property or activity, and  (B) a common structure is present or all alternatives belong to a recognized class of chemical compounds.   Further defining (B), Annex B, Part 1(f)(i-iii), the common structure must; a) occupy a large portion of their structure, or b) the common structure constitutes a structurally distinctive portion, or c) where the structures are equivalent and therefore a recognized class of chemical compounds, each member could be substituted for one another with the same intended result.  That is, with a common or equivalent structure, there is an expectation relationship and the corresponding special technical feature result from a common (or equivalent) structure that is responsible for the common activity (or property).  Part 1(f) iv, indicates that when all alternatives of a Markush grouping can be differently classified, it shall not, taken alone, be considered justification for finding a lack of unity.  Part 1(f)v, indicates that “When dealing with alternatives, if it can be shown that at least one Markush alternative is  not novel over the prior art, the question of unity of invention shall be reconsidered by the examiner”

	In the instant case prior art reference WO 2007/076055 A2 of record (cited on the ISR) discloses compounds of the instant claims and show that the compounds of the instant claims lack a special technical feature.  Various urea type compounds are disclosed on page 31 ff. where n3 is 1, n2 is 1, n4 is 1, n1 is 1, D1 is O or S, T1/T2 are H, A1 and A2 are methylene, M1 and M2 are the first selections with Es and Ls and Es are various including H and halogen, and CF3.  Many other examples are shown in the tables.


Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Species Election
3.	Claims 1-13, 17-24, are generic to the following disclosed patentably distinct species: the compounds listed in Tables in the specification of claim 7 and claim 20, as well as those in claim 9 and claim 21. PCT Rule 13.3 indicates "...determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim." (see MPEP §1850).  
The groups of species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: The chemical compounds do not share any common 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071.  The examiner can normally be reached on Monday - Friday 9:30 - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DAVID K O'DELL/Primary Examiner, Art Unit 1625